       Case 4:20-cv-00787-BRW-BD Document 34 Filed 08/31/20 Page 1 of 1



                            IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF ARKANSAS
                                      CENTRAL DIVISION

DAVID LEE TIDWELL, ADC #141699                                                                PLAINTIFF

V.                                           4:20-CV-787-BRW-BD

JAMES GIBSON, et al.                                                                      DEFENDANTS

                                                 ORDER

        I have reviewed the Proposed Findings and Recommended Disposition submitted by United

States Magistrate Judge Beth Deere (Doc. No. 24) and Petitioner’s Objections. After carefully

considering the objections and making a de novo review of the record, I approve and adopt the Proposed

Findings and Recommended Disposition all respects. Accordingly, Petitioner’s motion for preliminary

injunctive relief (Doc. No. 10) is DENIED.

        Additionally, the Clerk of the Court is directed to prepare and issues summons for Defendants

Jones and Smith at their last-known addresses, which are found in Doc. No. 33, and forward the summons

and a copy of the complaint to the U.S. Marshal for the Eastern District of Arkansas. Based on the

provisions of Rule 4 of the Federal Rules of Civil Procedure, the U.S. Marshal for the Eastern District of

Arkansas is directed to serve the summons and complaint on Defendants without costs. Defendants’

private mailing addresses must be redacted from the return of service and from any other public portion of

the record. Accordingly, Petitioner’s Motion for Status (Doc. No. 28) is DENIED as MOOT.

        Petitioner’s Motion to Appoint Counsel (Doc. No. 29) is DENIED for the same reasons set out in

the August 4, 2020 Order.

        Petitioner’s Motion for Extension of Time (Doc. No. 31) is DENIED without prejudice. He may

request additional time to respond when there is something pending that requires a response and if he

actually needs additional time to respond.

        IT IS SO ORDERED, this 31st day of August, 2020.

                                                  Billy Roy Wilson______________
                                                  UNITED STATES DISTRICT JUDGE
